Citation Nr: 1243455	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for neuropathy of the right upper extremity.  

2.  Entitlement to an initial rating greater than 20 percent for neuropathy of the left upper extremity.  

3.  Entitlement to an initial rating greater than 10 percent for neuropathy of the right lower extremity.  

Entitlement to an initial rating greater than 10 percent for neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The neuropathy of the right upper extremity does not approximate more than mild incomplete paralysis of the right median nerve or radial nerve.

2.  The neuropathy of the left upper extremity does not approximate more than mild incomplete paralysis of the left median nerve or radial nerve.

3.  The neuropathy of the right and left lower extremity do not approximate more than mild incomplete paralysis of the sciatic nerve.

4.  The neuropathy of the left lower extremity does not approximate more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.120, 4.124a, Diagnostic Codes 8513, 8515 (2012).  

2.  The criteria for an initial rating greater than 20 percent for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Codes 8513, 8515 (2012).   

3.  The criteria for an initial rating greater than 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 (2012).  

4.  The criteria for an initial rating greater than 20 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The introductory note to Diseases of the Peripheral Nerves defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  It adds that when the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a. 

A December 2005 VA examination record reflects the Veteran's history of numbness and tingling in the feet, worse in the toes.  He reported flare-ups in the cold, explaining that his feet go numb which makes walking difficult.  He also reported cold and numbness in the hands, which was attributed to Reynaud's disease, which was not associated with his diabetes.  The record notes that the Veteran was right-hand dominant.  The Veteran reported that the neuropathy in his hands did not interfere with activities of daily living, driving, yard work, home maintenance, or recreation, and he indicated that he never lost time from work due to his neuropathy.  Examination revealed 2+ peripheral pulses and deep tendon reflexes.  There was no atrophy, wasting, or fasciculation, and range of motion and strength were normal.  Sensation was decreased from the tip of the toes to the ankles, but otherwise intact.  Examination of the feet revealed a somewhat bluish discoloration of the toes and multiple varicosities.  The toes were cold to the touch, but the feet were warm.  The examiner was unable to palpate dorsalis pedis or posterior tibial pulses.  The toenails were normal except the left great toenail appeared to have some yellowish discoloration.  Proprioception was intact.  He had no hair from the feet to four inches below the patellas.  Examination of the hands revealed intact ulnar and radial pulses, normal grip strength, and normal sensation.  The fingers were cool to touch.  The examiner noted that the Veteran had symptoms of diabetic neuropathy and Reynaud's disease.  

A January 2006 VA treatment reflects the Veteran's history of continued symptoms of Reynaud's.  He reported that his symptoms were not aggravated by using vibratory tools.  A March 2006 VA treatment record reflects the Veterans' history of coldness and numbness of the hands and feet and occasional blueness in the feet.  The Veteran reported "some improvement" in the feet, but the numbness persisted.  Examination revealed cool feet with increased vascular markings, decreased sensation, 1+ pulses bilaterally, and no skin breakdown or lower extremity edema.  A September 2006 VA treatment record reflects the Veteran's history of aching in the hands.  The Veteran reported that the hands and feet still got cold, and his wife indicated that the hands "looked more white."  Examination revealed cool feet with increased vascular markings, 1+ pulses bilaterally, and no breakdown or edema.  A November 2006 VA treatment record reflects the Veteran's history of bilateral hand pain, coldness, and color changes.  The Veteran reported that the pain was constant with occasional exacerbation without warning and with no relation to activity.  The Veteran explained that the left hand pain affected the thumb through middle finger to wrist and the right hand pain affected the thumb to wrist.  Examination revealed no sign of skin breakdown.  There was hand paresthesias, and grip strength was diminished to 66 pounds in the right hand (normal is defined as 90 pounds) and 44 pounds in the left hand (normal is defined as 77 pounds).  The right hand was "locked" in grip position during active testing.  The Veteran was able to relax grip through passive range of motion, but it resulted in much pain.  Range of motion and motor coordination were normal.  Sensory testing revealed numbness in all fingertips.  The Veteran reported that he had trouble with buttons but was otherwise independent.  One record reflects a determination noted that the hand color changes were not consistent with Reynaud's.  

March and May 2007 VA treatment records reflect the Veteran's history of cold and occasionally painful hands and feet.  The May 2007 treatment record indicates that visual foot inspection and foot pulse exam were normal.  A July 2007 VA treatment record indicates that the distal pulses were 2+.  

A November 2008 VA treatment record indicates that the Veteran had no neurological deficits and equal reflexes.  The record reflects diagnoses of Reynaud's phenomenon vs. Polyneuropathy - numbness and pain to hands, osteoarthritis, presumed gout, and bilateral carpal tunnel syndrome and ulnar neuropathy on electromyogram (EMG).  

A March 2009 VA treatment record reflects the Veteran's history of numbness and tingling in the middle two fingers of both hands, which the record indicates was secondary to bilateral carpal tunnel syndrome.  A May 2009 VA treatment record indicates that the Veteran was given a cane based on histories of bilateral hip and knee pain with frequent falls.  An April 2009 VA treatment record indicates that the Veteran was ambulatory without restriction.  The feet were warm and pink with no skin breakdown.  Posterior and tibial pulses were diminished, and sensation was diminished bilaterally-he was partially insensate.  July 2009 VA treatment records reflect a one-week history of intermittent throbbing pain in the right second toe with walking.  The Veteran added that he began having similar, but less severe, pain in the left second toe two days earlier.  Dorsalis pedis and posterior tibial pulses were palpable bilaterally.  Varicosities were noted diffusely to the dorsum of the foot and ankle, and temperature was cool bilaterally.  Protective sensation was intact.  Nails were slightly discolored and elongated, and diffuse hyperkeratotic papules were noted to dorsum feet.  After further examination, the Veteran was assessed with a dislocation of the right 2nd toe.  

A January 2010 VA treatment record reflects the Veteran's history of persistent hand pain.  He reported that he used braces for some support.  The Veteran was noted to be ambulatory without restriction, though he walked with a cane and had braces on his hands.  He was assessed with painful hands.  A May 2010 VA examination record reflects that pedal pulses were 1+ bilaterally.  

A January 2011 VA treatment record reflects the Veteran's history of burning pain on the bottoms of his feet that worsened after he applied a cream.  The record notes that the Veteran was unsure what was applied to his feet.  He reported that he had occasional burning pain prior to putting the cream on his feet, but the cream made it feel like his feet were "on fire."  Dorsalis pedis and posterior tibial pulses were not palpable but were biphasic with Doppler.  The skin was warm to cool bilaterally.  Protective sensation was diminished plantarly bilaterally, and vibratory sensation was absent at the left hallux interphalangeal joint and returned at the left navicular tuberosity.  Vibratory sensation was intact to right hallux interphalangeal joint.  He was ordered diabetic shoes.  A February 2011 VA treatment record indicates that the Veteran reported occasional numbness of bilateral hands in a median nerve distribution.  He was assessed with carpal tunnel syndrome.  The record notes that the Veteran had diabetic neuropathy and "most likely" had issues with balance secondary to diabetes.  

A February 2011 VA examination record reflects the Veteran's history of numbness, discomfort, and color changes in his hands.  He indicated that the symptoms did not impact his activities of daily living though it was "somewhat difficult" to tie his shoes or use buttons and sometimes he "suddenly and inexplicably" dropped a glass.  He was able to write.  He reported intermittent burning, numbness, and coldness in the feet.  He denied any impact on his activities of daily living or driving.  The record notes that a March 2007 EMG showed general sensory polyneuropathy with superimposed bilateral carpal tunnel syndrome and superimposed bilateral ulnar nerve lesions at the elbow. 

Examination of the right upper extremity revealed normal skin and muscle bulk and no deformity of appearance.  Pulses were "2+ (normal)" and deep tendon reflexes were 1+.  Sensation was normal.  Motor strength was 5/5 in the wrist, forearm, and arm.  Grip strength was 5-/5 but symmetric to the left upper extremity.  The fingers had normal range of motion.  

Examination of the left upper extremity revealed normal skin and muscle bulk and no deformity of appearance.  Pulses were "2+ (normal)" and deep tendon reflexes were 1+.  Sensation was absent in the distal phalanx of middle finger and diminished in the fourth and fifth fingers.  Motor strength was 5/5 in the wrist, forearm, and arm.  Grip strength was 5-/5 but symmetric to the left upper extremity.  The fingers had normal range of motion.  

Examination of the right lower extremity revealed normal skin and muscle bulk and no deformity of appearance.  There was no dependent cyanosis, rubor, or elevations pallor in the foot.  Pulses were decreased but palpable, and deep tendon reflexes were 1+.  Sensation to monofilament was absent in the toes, and forefoot and diminished in the mid- and hind foot and dorsum in the foot but normal in the ankle and leg.  Vibratory sensation was absent in the toes and diminished in the foot but normal in the ankle and leg.  Proprioception was normal in the toes.  Strength was normal, and range of motion was normal in the toes, and ankle.  Extension of the knee was normal, but flexion was decreased to 110 degrees.  

Examination of the left lower extremity revealed normal skin and muscle bulk and no deformity of appearance.  The foot became moderately cyanotic when held dependent but did not become pallorous when elevated.  Dorsalis pedis pulse was normal but the posterior tibial pulse was 1+.  Deep tendon reflexes were 1+.  Sensation to monofilament was absent in the toes and forefoot and diminished in the mid- and hind foot and dorsum in the foot but normal in the ankle and leg.  Vibratory sensation was absent in the toes and diminished in the foot but normal in the ankle and leg.  Proprioception was normal in the toes.  Strength was normal, and range of motion was normal in the toes, and ankle.  Extension of the knee was normal but flexion was decreased to 110 degrees.  

The examiner diagnosed diabetic sensory neuropathy of the extremities with mild incomplete paralysis (paresis) of grip in the right and left upper extremity and no paresis in either lower extremity.  The examiner determined that the history of dropping items and difficulty with buttons was likely equally due to the sensory neuropathy and the carpal tunnel syndrome.  The examiner also believed the paresis of grip was multifactorial and as likely as not equally due to the diabetic neuropathy and the carpal tunnel syndrome.  With regard to assessing the severity of the neuropathy, the examiner noted that grip strength was determined to be 73% of expected in the right hand and 57% of the left hand in 2006.  The examiner explained that grip strength is typically measured as average, below average, or poor and that age and sex are taken into consideration.  The examiner determined that the Veteran had below average grip strength for his age in 2006 but only mildly decreased bilateral grip strength during the examination.

A March 2011 VA treatment record reflects the Veteran's history of intermittent pain in the toes and numbness from the midcalf region into the feet.  He estimated that the pain was 11/10 at worst and 3/10 at best.  Range of motion was normal in all extremities.  Strength was 5/5 except bilateral knee extensors were 4/5 and dorsiflexors were 3+/5.  Sensation was intact to light touch.  He denied pain at the time of exam.  The examiner noted that the Veteran used a cane, and the Veteran reported that he "staggered a lot" but did not fall.  He was subsequently started on infrared therapy to decrease the pain in his feet and ordered strengthening exercises to improve ambulation.  June 2011 VA treatment records indicate that the Veteran had pain and loss of protective sensation from his neuropathy.  The Veteran was ambulatory without restriction.  Examination revealed palpable pedal pulses and loss of sensation per monofilament.  The Veteran was not wearing his diabetic shoes.  Diagnoses included diabetes with neuropathy, at risk, and burning feet syndrome/neuropathy.  An October 2011 VA treatment record reflects a long-standing history (at least 2 years) of pain at the metacarpophalangeal joints that radiated to the wrist and locking of the 4/5th digits on the left hand.  Examination revealed positive heberdens nodes, left 4th digit flexor nodules, crepitus of the knees, and full range of motion of the shoulders, elbows, wrists, ankles.  Assessments included gout and trigger finger.  A November 2011 VA treatment record indicates that dorsalis pedis pulses were 2+.  A December 2011 VA treatment record reflects the Veteran's indicates that the Veteran had pain and loss of protective sensation from his neuropathy.  The examiner noted that the Veteran was not wearing his diabetic shoes.  Examination revealed palpable pedal pulses and loss of sensation per monofilament.  Diagnoses included diabetes with neuropathy, at risk.  

Upper Extremities 

The upper extremities were initially rated as noncompensable under Diagnostic Code (DC) 8515, which contemplates impairment of the median nerve and governs disabilities with manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.   Under DC 8515, moderate impairment warrants a 30 percent rating for the major and 20 percent for the minor extremity, and severe impairment warrants a 50 percent rating for the major and 40 percent for the minor extremity.  The Veteran is noted to be right-handed, making his right arm the major extremity, and his left arm the minor one.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable. 

During the appeal, the Veteran was awarded 20 percent ratings under DC 8513, which contemplates impairment of all radicular groups.  Under DC 8513, moderate impairment warrants a 40 percent rating for the major and 30 percent for the minor extremity, and severe impairment warrants a 50 percent rating for the major and 40 percent for the minor extremity. 

The Veteran is right-handed, making his right arm the major extremity, and his left arm the minor one.  The Board acknowledges that still higher ratings are available for complete paralysis, but as there is no evidence of complete paralysis, these ratings are not applicable. 

A rating greater than 20 percent is not warranted at any time during the appellate period for peripheral neuropathy of the right or left upper extremity.  The Board acknowledges that the Veteran has reported numbness, tingling, coldness, pain, color changes, and diminished grip strength in the upper extremities and that the record includes findings of diminished sensation, diminished grip strength, and diminished reflexes.  However, the record does not suggest that these symptoms approximate moderate incomplete paralysis of the right median or radial nerves, moderate incomplete paralysis of the left radial nerves, or severe incomplete paralysis of the left median nerve.  

With regard to the right upper extremity, the medical evidence reflects no assessments of "moderate" impairment, and the reported findings do not suggest such impairment.  The 2011 VA examiner described the condition as "mild," and the evidence consistently reflects findings of normal pulses, normal range of motion, normal sensation, and no atrophy.  Although there are color changes, diminished reflex, and evidence of diminished and painful grip, there is no skin breakdown or absence of reflex, and grip strength remains significant.  Furthermore, although there is some related functional impairment in the hand (i.e. difficulty with buttons and shoelaces), the Veteran is able to continue writing and generally functioning independently, and at least some of the impairment has been linked to a condition other than the diabetic neuropathy, namely the carpal tunnel syndrome.  The Board acknowledges that the Veteran has functional impairment in the shoulder.  The medical evidence suggests that this impairment is unrelated to the diabetic neuropathy, however; rather, it is attributed to a shoulder disability.  Thus, the Board finds the peripheral neuropathy does not approximate more than mild incomplete paralysis of the right median nerve or radial nerve. 

With regard to the left upper extremity, the medical evidence reflects no assessments of "moderate" or "severe" impairment, and the reported findings do not suggest moderate or severe impairment of the median or radial nerves.  The 2011 VA examiner described the condition as "mild," and the evidence consistently reflects findings of normal pulses, normal range of motion, and no atrophy.  Although there are color changes, diminished reflex, evidence of diminished grip, and a finding of absent sensation there is no skin breakdown, absence of reflex, or evidence of constantly absent sensation, and grip strength remains significant.  Furthermore, although there is some related functional impairment  in the hand (i.e. difficulty with buttons and shoelaces), the Veteran is able to continue writing and generally functioning independently and at least some of the impairment has been attributed to an unrelated condition (i.e. the carpal tunnel syndrome).  The Board acknowledges that the Veteran has functional impairment in the shoulder.  The medical evidence suggests that this impairment is unrelated to the diabetic neuropathy, however; rather, it is attributed to a shoulder disability.  Thus, the Board finds the peripheral neuropathy does not approximate more than mild incomplete paralysis of the left median nerve or radial nerve.

Consequently, a schedular rating in excess of 20 percent is not warranted under for peripheral neuropathy of either upper extremity.  The Board has considered whether a higher or separate rating might be warranted based on occupational impairment but finds that no such rating is applicable because the record contains no suggestion, to include history, of occupational impairment or unemployability secondary to the neuropathies of the upper extremities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).

Lower Extremities

The lower extremities are rated at 10 percent under DC 8520, which contemplates impairment of the sciatic nerve and governs disabilities with manifestations such as no active movement possible of muscles below the knee, flexion of knee weakened or lost, and foot dangle/drop.  DC 8520 provides a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable. 

A rating greater than 10 percent is not warranted at any time during the appellate period for peripheral neuropathy of the right or left lower extremity.  The Board acknowledges that the Veteran has reported pain, numbness, tingling, coldness, and color changes and that the record includes findings of diminished and then absent sensation, color changes, hair loss, and diminished pulses.  The record does not suggest that these symptoms approximate moderate incomplete paralysis, however: the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such impairment. 

The evidence consistently reflects findings of intact deep tendon reflexes, normal muscle tone, normal range of motion in the feet and ankles, and normal motor strength, and although the Veteran has been noted to have intermittently diminished or absent pulses and sensation and color changes and coolness, the evidence does not suggest that the Veteran has loss of pulses, constant diminishment of pulses, or skin breakdown.  The Board acknowledges that the evidence includes findings limitation of flexion in each knee in 2011 and "some loss of balance" due to the neuropathy.  The evidence does not indicate that the limitation of flexion is due to the diabetic neuropathy rather than the arthritis in the knees or that the neuropathy alone is responsible for the Veteran's instability, and the VA examiner's determination that the lower extremities have no paresis suggests the limitation of flexion should not be attributed to the diabetic neuropathy and that the imbalance is not due solely to the neuropathies.  Furthermore, the evidence reflects negative findings and histories as to functional impairment secondary to the peripheral neuropathy.  

The symptoms in the lower extremities are predominantly sensory; thus, the Board finds they does not approximate more than mild incomplete paralysis of the left or right sciatic nerve and, a schedular rating higher than 10 percent is denied for each lower extremity. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the Board finds substantially compliant notice was sent in November 2010, and the claims were readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Although the notice did not address the rating criteria or effective date provisions that are pertinent to the appellant's claims, this notice was previously provided in a March 2006 letter.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the nature and severity of the neuropathies, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board notes that new evidence, specifically VA records, was received after the March 2012 supplemental statement of the case and that the claims were not subsequently readjudicated.  Review indicates that the "new" evidence is not pertinent to the claims decided herein, however; rather, the evidence is cumulative of previous histories and findings and provides no probative information pertinent to the claim decided herein.  38 C.F.R. §§ 19.37, 20.1304.  Thus, readjudication is not needed.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

An initial rating greater than 20 percent for neuropathy of the right upper extremity is denied.  
 
An initial rating greater than 20 percent for neuropathy of the left upper extremity is denied.  

An initial rating greater than 10 percent for neuropathy of the right lower extremity is denied.  

An initial rating greater than 10 percent for neuropathy of the left lower extremity is denied.  




____________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


